IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31059
                        Conference Calendar



RAYMOND SIMMONS,

                                         Plaintiff-Appellant,

versus

CODE ENFORCEMENT,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 5:00-CV-686
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Raymond Simmons (Simmons) appeals from the district court’s

dismissal as frivolous pursuant to 28 U.S.C. § 1915(e) of his

civil rights complaint brought pursuant to 42 U.S.C. § 1983.

Because Simmons does not address the district court’s reason for

dismissing his civil action, namely that his suit is barred by

res judicata, he has abandoned the only issue arguably on appeal.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31059
                                -2-

     Simmons’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because of Simmons’s continuing frivolous relitigation of

the same claims, we caution Simmons of this court’s authority to

impose sanctions upon parties who take frivolous appeals.     See

Fed. R. App. P. 38.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.